DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 27, 2020 in which claims 19-40 are presented for examination. Claims 1-18 have been cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the region of the merging opening of the air bore”, there is insufficient antecedent basis for this limitation in the claim. While claim 19 recites “a margining opening”, “the region of the merging opening of the air bore” has not been previously claimed.

Claims 24 and 25 each recite the limitation “the region of the /exit opening”, there is insufficient antecedent basis for this limitation in the claim. While Claim 19 recites “an exit opening”, “the region of the /exit opening” has not been previously claimed.
Claim 26 recites the limitation “The nozzle for manufacturing knotted yarn,”, there is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the conveying direction”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the end of the step”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the conveying direction”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the knotted yarn,”, there is insufficient antecedent basis for this limitation in the claim.

Examiner also notes: “the conveying direction (B) of the knotted yarn”, is also indefinite since as disclosed in Applicant’s Specification, “According to the invention, a nozzle for manufacturing knotted yarn has a yarn duct in which knots are producible with the aid of air entanglement. At least one air bore having a longitudinal axis merges with the yarn duct in a merging opening. Air is introducible into the yarn duct through the air bore”, therefore, as best understood, the yarn is not knotted until the yarn passes through the yarn duct. Therefore, it is further unclear as to what is being claimed in the limitation “the conveying direction (B) of the knotted yarn”, since the knotted yarn is produced after passing through the yarn duct in the conveying direction.
Claim 29 recites “approximately 4°”, which is indefinite since it is unclear as to what the metes and bounds of what constitutes “approximately 4°” as claimed. Would a degree of 3 or 5 constitute “approximately 4°”. Further, Applicant’s Specification on page 14 lines 24-26 discloses “The oblique step here is preferably configured at an angle   of  2 - 6°, particularly  preferably 4°,  in relation to the conveying direction”, in which “approximately 4°” is not defined. 

Claim 37 recites “air is introduced in a direction of the longitudinal axis (A) at an angle of 90° in relation to a conveying direction (B) of the knotted yarn”, which is indefinite since it is unclear as to the limitation “the knotted yarn”. Claim 37 previously recites “a method for manufacturing knotted yarn”, here, the yarn is not claimed as being knotted. 
Examiner also notes: “the conveying direction (B) of the knotted yarn”, is also indefinite since as disclosed in Applicant’s Specification, “According to the invention, a nozzle for manufacturing knotted yarn has a yarn duct in which knots are producible with the aid of air entanglement. At least one air bore having a longitudinal axis merges with the yarn duct in a merging opening. Air is introducible into the yarn duct through the air bore”, therefore, as best understood, the yarn is not knotted until the yarn passes through the yarn duct. Therefore, it is further unclear as to how “air is introduced in a direction of the longitudinal axis (A) at an angle of 90° in relation to a conveying direction (B) of the knotted yarn”, as claimed, since the knotted yarn is produced after the knotted yarn is produced after passing through the yarn duct in the conveying direction.
Claim 37 recites the limitation “the region of the entry opening”, there is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “the entry opening”, there is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation “the merging opening”, there is insufficient antecedent basis for this limitation in the claim. While claim 37 recites “the air bore merges with the yarn duct”, “the region of the merging opening of the air bore” has not been previously claimed.
Claim 37 recites the limitation “the exit opening of the yarn duct”, there is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “a baffle face”, which is indefinite, since it is unclear if the “baffle face’ of claim 38 is the same or in addition to the “baffle face” previously recited in claim 37.
Claim 39 recites “wherein with the aid of a step, which is configured between an entry opening of the yarn duct and the merging opening of the air bore in the yarn duct on the opposite side of the air bore”, which is indefinite since it is unclear as to what “in the yarn duct on the opposite side of the air bore”, is referring to. While it is clear that the step is between two structures 1. the entry opening of the yarn duct and 2. the merging opening of the air bore. It is unclear as to the relationship between the step and the yarn duct on the opposite side of the air bore. 
Claim 39 recites the limitation “the merging opening of the air bore”, there is insufficient antecedent basis for this limitation in the claim. While claim 39 recites “the 
Claim 39 recites the limitation “the opposite side of the air bore”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 39 recites the limitation “the merging opening”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 39 recites the limitation “the conveying direction”, there is insufficient antecedent basis for this limitation in the claim. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20, 22, 24-25, 32-33 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. (3,389,444)[Fletcher].

Regarding claim 20, Fletcher teaches, wherein the baffle face is configured so as to be substantially perpendicular in relation to the longitudinal axis of the air bore (the annotated baffle face is configured so as to be substantially perpendicular in relation to the longitudinal axis of 73, annotated figure 7).

Regarding claim 24, Fletcher teaches, wherein the constriction and/or the widening in the region of the entry opening/exit opening is formed by a surface profile of a cover plate of the yarn duct (wherein the widening in the region of the exit opening is formed by a surface profile of an annotated cover plate of 76, annotated figure 7, Col. 7 ln. 48-56).
Regarding claim 25, Fletcher teaches, wherein the constriction and/or the widening in the region of the entry opening/exit opening is formed by a surface profile of a cover plate and of a nozzle plate (the widening in the region of the exit opening is formed by a surface profile of an annotated cover plate and of an annotated nozzle plate, annotated figure 7, Col. 7 ln. 48-56).
Regarding claim 32, Fletcher teaches, wherein the yarn duct displays an asymmetrical cross section (76 displays an asymmetrical cross section, Col. 7 ln. 48-56,).
Regarding claim 33, Fletcher teaches, wherein the asymmetrical cross section is one of a substantially U-shaped, V-shaped, or T-shaped cross section (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73”, Col. 7 ln. 48-51, therefore, the asymmetrical cross section is one of a substantially U-shaped).
 “FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73.  In this jet the included angle of the tapered portion, 72, has been found to be most effective when it has a value of 4 to 15', with 7' being a preferred value. This diverging portion of the jet forms the yarn exit from the tube, 76, and promotes self-threading of the jet”, Col. 7 ln. 48-56, “The air entrance passages, as 5, may be either straight as shown in FIGURE I or converging as in FIGURE 7. The converging type air entrance is helpful in accelerating the treatment gas to a high velocity to enhance the entangling or looping and entangling of the yam filaments when these effects may be desired. An included entrance angle of 20 to 90° in the air entrance passages allows the use of lower gas pressures for a given level of filament entanglement or loopiness due to the increased kinetic energy imparted to the gas stream by accelerating it to a higher velocity by means of the converging air passages, 5”, Col. 9 ln. 6-17, figures 1 and 7, annotated figure 7), wherein on account of at least  
Regarding claim 38, Fletcher teaches, wherein the air is directed onto a baffle face which is disposed so as to be substantially perpendicular in relation to the longitudinal axis of the air bore (the annotated baffle face is configured so as to be substantially perpendicular in relation to the longitudinal axis of 73, annotated figure 7).

Claims 26-27, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitted et al. (4,223,520)[Whitted].
Regarding claim 26, Whitted teaches, The nozzle for manufacturing knotted yarn (34, figures 1-3), having a yarn duct in which knots are producible with aid of air entanglement (34 has 48/26 in which knots are producible with aid of air entanglement, Col. 2 ln. 3-17, Col. 3 ln. 40-46), and having at least one air bore having a longitudinal axis (58 has a longitudinal axis, Col. 3 ln. 52-60, figure 3), wherein said air bore merges with the yarn duct in a merging opening and air is introducible into the yarn duct through the air bore (58 merges with 48/46 in a merging opening and air is introducible into 48/46 through 58, Col. 3 ln. 52-60, figure 3), a step is configured between an entry opening of the yarn duct and the merging opening of the air bore, on a side of the yarn duct which is opposite the air bore (“A ceramic eyelet 52 is press-fitted within the entrance of the large diameter portion 48 for guiding the strands of multi-filament yarn along the longitudinal axis of the bore”, Col. 3 ln. 46-49, therefore, since 52 is “press-fitted within the entrance of the large diameter portion 48”, a step created by 52 (see annotated figure 3) is configured between the entrance of 48/46 of the yarn duct and the merging opening of 58, figure 3), and the step leads away from the merging opening, in the conveying direction (B), such that yarn is deflectable around an edge of the step (an the step created by 52 (annotated figure 3) leads away from the merging opening, in the conveying direction, such that 38a is deflectable around an edge of the step created by 52, Col. 3 ln. 46-49, figure 3, Examiner notes: 38a is disclosed in Col. 3 ln. 28-36).
Regarding claim 27, Whitted teaches, wherein a cross section of the yarn duct at the end of the step, in the conveying direction (B) of the knotted yarn, is larger than the 
Regarding claim 34, Whitted teaches, wherein the yarn duct displays an asymmetrical cross section (48/46 displays an asymmetrical cross section, Col. 3 ln. 40-49).
Regarding claim 35, Whitted teaches, wherein the asymmetrical cross section is one of a substantially U-shaped, V-shaped, or T-shaped cross section (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73”, Col. 7 ln. 48-51, therefore, the asymmetrical cross section is one of a substantially U-shaped).
Regarding claim 36, Whitted teaches, wherein said step is an oblique step (52 is an oblique step, Col. 3 ln. 46-49, figure 3).

Claims 26, 27, 34-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sear (5,950,290).
Regarding claim 26, Sear teaches, The nozzle for manufacturing knotted yarn (2, figures 1 and 3), having a yarn duct in which knots are producible with aid of air entanglement (2 has 20 in which knots are producible with aid of air entanglement, Col. 3 ln. 1-14, figure 3), and having at least one air bore having a longitudinal axis (40 has a longitudinal axis, Col. 3 ln. 1-14, figure 3), wherein said air bore merges with the yarn duct in a merging opening and air is introducible into the yarn duct through the air bore 
Regarding claim 34, Sear teaches, wherein the yarn duct displays an asymmetrical cross section (20 displays an asymmetrical cross section, figures 1 and 2).
Regarding claim 35, Sear teaches, wherein the asymmetrical cross section is one of a substantially U-shaped, V-shaped, or T-shaped cross section (the asymmetrical cross section is one of a substantially U-shaped, figures 1 and 2).
Regarding claim 36, Sear teaches, wherein said step is an oblique step (the annotated step is an oblique step, “This upper surface 22 has flat sections with a smooth curved transition at each edge.”, Col. 3 ln. 31-38, “The yarn channel 20 also includes outwardly tapered end sections 28 and 32 that open onto the first body end 6 and the second body end 8 respectively. These end sections 28 and 32 are outwardly tapered because the cross sectional area of end sections 28 and 32 gradually increases between the yarn channel central section 24 and the body ends 6 and 8. The flat top surface 22 extends through both outwardly tapered end sections 28 and 32”, Col. 3 ln. 47-54, Col. 3 ln. 46-49, figure 3).
Regarding claim 39, Sear teaches, A method for manufacturing knotted yarn, within a yarn duct of a nozzle, with air of air entanglement, wherein through at least one air bore having a longitudinal axis, air is introduced (a knotted yarn is manufactured within 20 of 2, with aid of air entanglement, through 40, in which 40 has a longitudinal axis, air is introduced, Col. 3 ln. 1-24, figures 1-3), the air bore merges with the yarn duct (40 merges with 20, Col. 4 ln. 22-35, figure 3), wherein with aid of a step, which is 
relative to the axis of the yarn channel 20…Air inlet 40 has a conical section that merges with a more restricted section leading to the yarn channel 20”, Col. 4 ln. 22-34 figure 3, therefore, since “Air inlet 40 has a conical section that merges with a more restricted section leading to the yarn channel 20”, the annotated step leads away from 
Regarding claim 40, Sear teaches, wherein said step is an oblique step (the annotated is an oblique step, Col. 3 ln. 31-38, Col. 3 ln. 47-54, figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (3,389,444)[Fletcher] in view of Naylor (4,679,284)
Regarding claim 21, Fletcher teaches, the yarn duct is configured so as to comprise a nozzle and a cover plate, which are releasably connectable to one another (76 is configured so as to comprise an annotated nozzle plate and an annotated cover plate, annotated figure 7).
Fletcher fails to teach, the nozzle plate and a cover plate, which are releasably connectable to one another.
Naylor, a yarn entangling air jet, Abstract, teaches, wherein the yarn duct is configured so as to comprise a nozzle plate and a cover plate, which are releasably connectable to one another (“there is shown an entangling jet 10 comprising two parts 11, 12 which are separably secured to each other by two screws 13 received in threaded bores 14 in the lower part 11”, Col. 2 ln. 32-35, “The two parts 11, 12 are secured to each other so as to provide a yarn passageway 15 through the jet 10, the passageway 15 having an inlet portion 16 and an outlet portion 17 which meet at a junction 18”, Col. 2 ln. 40-43, therefore, 15 is configured so as to comprise 11 and 12, which are releasably connectable to one another, figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nozzle plate and the cover plate of Fletcher as being releasably connected to one another as taught by Naylor in order to allow “for simplicity of manufacture and restriction of air turbulence, as well as to allow for the two parts to be made of differing materials if desired. Due to this construction, the yarn passageway 15 is easily formed”, Col. 3 In. 26-30.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (3,389,444)[Fletcher].
Regarding claim 23, Fletcher teaches, the baffle face has a length of 4 - 6 mm (annotated figure 7).
Even though Fletcher does not specifically disclose “the baffle face has a length of 4 - 6 mm” as claimed, Fletcher does disclose a baffle face as shown in annotated figure 7, in which the baffle face is “configured on an opposite side of the merging opening of the air bore in the yarn duct” as recited in claim 1. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for baffle length in order to achieve an optimal configuration, since discovering the optimum or workable ranges of a baffle length involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the baffle face 4-6mm in length would allow for a short distance of widening allowing for the air to quickly dissipate via the exit opening.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sear (5,950,290).
Regarding claim 28, Sear teaches, wherein the step is configured at the entry opening of the yarn duct and runs at an angle (“Fig. 3 shows…This view shows that the yarn channel 20 has three sections. The central yarn channel section 24 has a constant cross section and the air inlet 40 intersects this central section 24. The upper channel surface 22 extends through the central section 24. This upper surface 22 has flat sections with a smooth curved transition at each edge.”, Col. 3 ln. 31-38, “The yarn 
While Sear discloses an angle in which the upper surface 22 has flat sections with a smooth curved transition at each edge and the end section 28 is an outwardly tapered end sections that opens onto the first body end 6, Col. 3 ln. 31-54. Sear fails to explicitly teach, an angle of approximately 2 - 6° as claimed. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of angles in order to achieve an optimal configuration, since discovering the optimum or workable ranges of angles within a nozzle involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the step 2 - 6° would allow for the upper surface of the yarn duct to maintain a “smooth curved transition” to the flat section.
Regarding claim 29, Sear teaches, wherein the step runs at an angle of 2 - 6° (as provided above, the step runs at an angle of 2-6°).
While Sear discloses an angle in which the upper surface 22 has flat sections with a smooth curved transition at each edge and the end section 28 is an outwardly tapered end sections that opens onto the first body end 6, Col. 3 ln. 31-54. Sear fails to MPEP 2144.05(ll)(A). In this case, by making the step approximately 4° would allow for the upper surface of the yarn duct to maintain a “smooth curved transition” to the flat section.
Absent a showing of criticality with respect to “an angle of approximately 4°”, even though Sear does not specifically disclose does not disclose “an angle of approximately 4°” as claimed, Applicant’s Specification discloses on page 14 lines 24-26 “The oblique step here is preferably configured at an angle of  2 - 6°, particularly   preferably 4°,  in relation to the conveying direction”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sear to have the step “run at an angle of approximately 4°. Such modification would be considered a mere choice of optimal configuration, since discovering the optimum or workable ranges of angles involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the step approximately 4° would allow for the upper surface of the yarn duct to maintain a “smooth curved transition” to the flat section.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Whitted et al. (4,223,520)[Whitted].
Regarding claim 30, Whitted teaches, wherein the step is configured at the entry opening of the yarn duct and runs at an angle (“A ceramic eyelet 52 is press-fitted within 
While Whitted discloses an angle created by 52, Col. 3 ln. 46-49, figure 3. Whitted fails to explicitly teach, an angle of approximately 2 - 6° as claimed. It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of angles in order to achieve an optimal configuration, since discovering the optimum or workable ranges of angles within a nozzle involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the step 2 - 6° would allow for a small step degree that would allow for strands of different types of material to be used, for example: bulker materials, while maintaining the ability of the step for “guiding -filament yarn along the longitudinal axis of the bore”, Col. 3 ln. 48-49.
Regarding claim 31, Whitted teaches, wherein the step runs at an angle of 2 - 6° (as provided above, the step runs at an angle of 2-6°).
Whitted fails to explicitly teach, an angle of approximately 4° as claimed. It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of angles in order to achieve an optimal configuration, since discovering the optimum or workable ranges of angles within a nozzle involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the step approximately 4° would allow for strands of different types of material to be used, while maintaining the ability of the step for “guiding -filament yarn along the longitudinal axis of the bore”, Col. 3 ln. 48-49.
 MPEP 2144.05(ll)(A). In this case, by making the step approximately 4° would allow for strands of different types of material to be used, while maintaining the ability of the step for “guiding -filament yarn along the longitudinal axis of the bore”, Col. 3 ln. 48-49.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2005/0011061 by Buchmuller discloses in figure 10 a nozzle with exit opening that is widened in relation to a cross section of the yarn duct.
2. 2007/0107410 by Bertsch discloses a nozzle with varying entry and exit opening angles.

4. 4,430,780 by Sear discloses a nozzle with an entry opening that is adjustable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732